                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In Re:                                   )
                                          ) Chapter 11
 REMINGTON            OUTDOOR    COMPANY. )
 INC., et al.,                            ) Case No. 20-81688-11
                                          )
           Debtors.                       ) Jointly Administered
                                          )

                                NOTICE OF PARTICIPANTS

          Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing

Procedures for the September 23, 2020 Sale Hearing [ECF No. 491], GEODIS Logistics, LLC

(“GEODIS”) identifies the following participants for the September 23, 2020 sale hearing:


          1. Shane G. Ramsey
             NELSON MULLINS RILEY &
             SCARBOROUGH LLP
             shane.ramsey@nelsonmullins.com
             Tel: (615) 664-5355

          Dated: September 15, 2020.       Respectfully submitted,

                                           NELSON, MULLINS, RILEY &
                                           SCARBOROUGH LLP

                                           By:     s/ Gregory M. Taube
                                                   Gregory M. Taube
                                                   Alabama Bar No. ASB-4499-A41G
                                                   201 17th Street, N.W., Suite 1700
                                                   Atlanta, GA 30363
                                                   (404) 322-6000 (Phone)
                                                   greg.taube@nelsonmullins.com
                                                   Counsel for GEODIS Logistics, LLC




Case 20-81688-CRJ11          Doc 667 Filed 09/15/20 Entered 09/15/20 09:46:25               Desc
                               Main Document    Page 1 of 2
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 15, 2020, the foregoing document has been
filed electronically in accordance with the Local Rules and was therefore served electronically on
those entities that have properly registered for such electronic service.

Dated: September 15, 2020

                                                    s/ Gregory M. Taube
                                                    Gregory M. Taube




Case 20-81688-CRJ11         Doc 667 Filed 09/15/20 Entered 09/15/20 09:46:25                Desc
                              Main Document    Page 2 of 2
